UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-1263


CARL CREWS,

                 Plaintiff - Appellant,

          v.

S&S SERVICE CENTER INC., trading as Woodbridge Public Auto
Auction,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-01184-JCC-TRJ)


Submitted:    June 29, 2012                   Decided:   July 6, 2012


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl Crews, Appellant Pro Se.        James Douglas Cuthbertson,
LECLAIR RYAN, PC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carl   Crews     appeals       the   district       court’s     order

dismissing his Federal Arbitration Act complaint for lack of

subject matter jurisdiction.           We have reviewed the record and

find   no   reversible     error.      Accordingly,      we    affirm   for   the

reasons stated by the district court.             Crews v. S&S Serv. Ctr.

Inc., No. 1:11-cv-01184-JCC-TRJ (E.D. Va. Jan. 26, 2012).                      We

dispense    with   oral     argument    because    the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       2